Morphy, J.
The petitioner represents that some time in April, 1839, an agreement was entered into between him and his servant Frances, a free personof color, under his care and protection, and the defendant, Joseph Schlatre. 'That by this agreement, his ser*320vices were engaged for one year to the defendant to give his attention, care, and industry in and concerning a warehouse at the Indian village on bayou Plaquemine, for the sum and price of six hundred dollars; and that the services of Frances were also engaged to the defendant for one year to manage and carry on a tavern or hoarding house, at the same place, for one hundred dollars.' That the petitioner and Frances were to he found with hoarding, lodging, and washing, by the defendant during the year, as well as with the necessary servants. That the petitioner and Frances entered into the employment of Joseph Schlatre, under their aforesaid agreement, about the 15th of May following, and continued in his employment, performing both of them their duties most faithfully, until the 22d of July of the same year, when without any good and legal cause, the said Schlatre peremptorily discharged the petitioner and Frances from his service. The petitioner avers that his hoard, lodging, and washing were worth one hundred and fifty dollars for the balance of the year, from the time of his discharge, and that for value received the said Frances has trans-, ferred to him her claim against defendant, amounting to two hundred and fifty dollars, thus entitling the petitioner to one thousand dollars, for which he prays judgment. The answer admits the agreement relied on by the petitioner and Frances, but sets forth a scries of grievances and causes of complaint which, it is alleged, justified their dismissal. As the facts therein stated have not been supported on the trial by a tittle of evidence, it is deemed unnecessary to mention them. There was a judgment below in favor of the plaintiff for two hundred and forty-one dollars, with which being dissatisfied, he appealed.
The evidence shows that sometime after the plaintiff had removed from the defendant’s house, he was engaged at the same place and in the same capacity by F. N. Bissel, at the rate "of sixty dollars per month, and that he continued for more than one year in his employment. The district judge was of opinion, that by reason of this circumstance the plaintiff was not entitled to the full wages secured by article 2720'of the Civ. Code to the laborer who, being hired by the year, is sent away by his employer before the end of his term, without any serious ground of complaint. It appears to us that the judge erred. In this case, the defendant informed the *321plaintiff in writing, that his services were no longer required, and that he was to consider himself out of his employment from the 22d of July, 1839.’ This put an end to the contract between them, and plaintiff’s claim, under the above mentioned article of the-Code, was for the salary agreed on for the whole year. This right accrued to him as soon as he was discharged. 15 La., 360. The employment which he found elsewhere, could not affect this vested right.
As to the claim for the hoard, lodging and washing, which were to be furnished by the defendant during the engagement, we do not think that it should be allowed. The article 2720 speaks only of the wages agreed on, and should not he extended to any thing else.
It is therefore ordered, that the judgment of the district court be 'annulled, and that ours he for the plaintiff for the sum of seven hundred dollars, with costs in both courts.